Title: From James Madison to Thomas Jefferson, 6 December 1819
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Decr. 6. 1819.
By the return of the ladies who have favored Mrs. Madison with so agreable a visit, I send back the correspondence with Cooper. It has ended better than I expected.
I learn with the greatest pleasure that your health is so well restored. I hope you will be careful of it. Above all avoid the fatigues of the pen.
I do not say with the Spaniards I kiss your hands, but I say with all my heart, God preserve you muchs. añs.
James Madison
